       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRIS SZENTADORJANY,                       :   CIVIL ACTION NO. 3:18-CV-2215
                                           :
                   Plaintiff               :   (Judge Conner)
                                           :
             v.                            :
                                           :
WAKEFERN FOOD CORP., et al.,               :
                                           :
                   Defendants              :

                                 MEMORANDUM

      Plaintiff Chris Szentadorjany was injured at the end of his work shift in

February 2017. After completing frozen food deliveries using a refrigerated tractor-

trailer truck, Szentadorjany’s legs became stuck under the trailer’s rear roll-up

door. Szentadorjany filed this lawsuit, asserting negligence and products-liability

claims against three defendants: Whiting Door Manufacturing Corporation

(“Whiting”), which manufactured the roll-up door; Wabash National Corporation

(“Wabash”), which manufactured the trailer; and Wakefern Food Corp.

(“Wakefern”), which owned the trailer. Through third- and fourth-party pleading,

Northeast Fleet Services, Incorporated (“Northeast”), Ironclad Logistics, LLC

(“Ironclad”), and Lily Transportation Corporation (“Lily”) were joined to the action.

All defendants have moved for summary judgment, either against Szentadorjany or

against each other. We will grant in part and deny in part these motions.
          Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 2 of 20




I.    Factual Background & Procedural History 1

      A.      The Accident

      Szentadorjany worked as a licensed commercial driver, hauling and

delivering frozen foods in a refrigerated trailer. 2 (See Doc. 70 ¶ 2). After finishing

his deliveries for February 4, 2017, Szentadorjany returned to the Americold

Logistics (“Americold”) trailer depot in Gouldsboro, Pennsylvania. (See Doc. 66-2 ¶

8; Doc. 70 ¶ 1). What happened next is vigorously disputed by all parties. According

to Szentadorjany, he left his loading strap inside the trailer, and as he stepped into

the trailer to retrieve it, the roll-up door began to come down toward him. (See

Doc. 66-2 ¶ 16). He fell and became pinned underneath the door with the bottom of




      1
         Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” M.D. PA. L.R. 56.1. A party
opposing a motion for summary judgment must file a separate statement of material
facts, responding to the numbered paragraphs set forth in the moving party’s
statement and identifying genuine issues to be tried. Id. Unless otherwise noted,
the factual background herein derives from the parties’ Rule 56.1 statements of
material facts. (See Docs. 66-2, 69-1, 70, 72, 74-2, 82, 83, 86, 90). To the extent the
parties’ statements are undisputed or supported by uncontroverted record
evidence, the court cites directly to the statements of material facts.
      2
         Szentadorjany agrees with Wakefern that he was employed by Ironclad.
(See Doc. 70 ¶ 2; Doc. 86 ¶ 2). Despite this understanding, however, he does not
deny Whiting’s separate assertion that he was employed by “LTL, Incorporated.”
(See Doc. 66-2 ¶ 6; Doc. 90 ¶ 6). Adding to the confusion over the precise identity of
plaintiff’s employer, Lily claims Szentadorjany was engaged by Lily Transportation
Corporation doing business as Ironclad Logistics LLC. (See Doc. 69-1 ¶ 1). Lily
further claims it was improperly pled as two separate defendants, Ironclad and Lily.
(See Doc. 69-1 at 1). Wakefern, Whiting, and Northeast all deny Lily employed
Szentadorjany, and point to evidence of record that Szentadorjany’s employer was
either Ironclad or “LTL, Inc.” (See Doc. 82 ¶ 1; see also Doc. 66-2 ¶ 6 n.1).


                                            2
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 3 of 20




his legs hanging off the back of the trailer. (See id. ¶ 17). Szentadorjany used his

cell phone to call general manager Anthony Lannak, and Lannak instructed onsite

dispatcher Elliott Petrella to assist Szentadorjany. (See Doc. 77-3, Szentadorjany

Dep. 226:12-227:12). Petrella found Szentadorjany in the following position and sent

the photo to Lannak:




(See Doc. 66-2 ¶ 17). After unsuccessfully attempting to open the door with a

crowbar, workers used a forklift to hold open the door and extricate Szentadorjany.

(See Szentadorjany Dep. 290:18-291:16).

      Szentadorjany exited the trailer “hobbling a little bit,” but was able to walk.

(See Doc. 79-11, Lannak Dep. 139:3-141:15; Doc. 90-8 at 2). He and Petrella then

both filled out incident reports. (See Doc. 79-12). These reports categorized

Szentadorjany’s injury as “sprains/strains” involving the following body parts:

forearms, upper arms, right shoulder, and neck. (See id. at 2, 4). Petrella’s report

                                           3
        Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 4 of 20




also noted that “corrective action” would include an inspection report of the trailer.

(See id. at 3). Szentadorjany declined medical treatment on the day of the incident.

(See id. at 2, 4). However, he sought medical attention the following day. (See Doc.

Szentadorjany Dep. 267:9-268:14). Szentadorjany testified that he has ongoing

neck, head, right shoulder, and arm pain due to the accident. (See id. at 165:21-24,

175:24-176:7, 253:17-255:16).

      B.     Trailer Information

      Whiting originally designed the roll-up door that pinned Szentadorjany. (See

Doc. 74-2 ¶ 4). Similar to a garage door, these doors utilize a cable system on the left

and right side to lift and lower the door, as shown by the example below:




(See Doc. 72 ¶ 4). As the photo illustrates, a clevis pin secures the cable to the

door’s bracket hardware, and a cotter key prevents the clevis pin from falling out.

(See, e.g. Doc. 79-10 at 2). Whiting’s door also came affixed with an exterior

warning label, cautioning users, inter alia, of the following: “CHECK STRAP AND


                                           4
        Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 5 of 20




CABLE DAILY FOR FRAYING,” and “DO NOT STAND UNDER DOOR WHEN IT

IS MOVING.” (See Doc. 74-2 ¶ 7; Doc. 77-8 at 1).

      Whiting delivered a custom order of its roll-up doors to Wabash for assembly

and installation on trailers. (See Doc. 74-2 ¶¶ 2-3; Doc. 74-11 at 3; Doc. 74-12).

Wabash installed the doors on a fleet of trailers that required Whiting overhead

doors. (See Doc. 74-8 at 8-9). Wakefern took title to one such trailer in 2011,

referred to as “trailer #2908,” which is now the subject of the instant litigation.

(See Doc. 70 ¶ 3; Doc. 74-18 at 2; Doc. 79-4). Wakefern contracted with Northeast to

repair and maintain Wakefern’s equipment and vehicles at the trailer depot where

Szentadorjany’s accident occurred. (See Doc. 70 ¶ 4; Doc. 79-5). Ironclad

contracted with Americold, owner of the trailer depot, and agreed to provide

“motor carrier services” to Americold and Wakefern. (See Doc. 69-8).

      Trailer #2908 passed both annual and inbound inspections in the months

leading up to the accident. (See Doc. 70 ¶¶ 5-6). On October 8, 2016, Northeast

mechanics performed a semiannual inspection on trailer #2908 that met Federal

Highway Administration (“FHWA”) standards. (See Doc. 70 ¶ 5; Doc. 79-6). The

FHWA inspection included checks on the trailer’s “door” and “door cables.” (See

Doc. 79-6 at 2). Northeast mechanics “conducted supplemental inbound

inspections” on the trailer 11 additional times between October 10, 2016, and

February 4, 2017. (See Doc. 70 ¶ 6; Doc. 79-7 at 3, 4). Inbound inspections included

ensuring “the cables and pins look good.” (See Doc. 79-13, Schirra Dep. 13:1-14:9).

None of these inspection records indicate cable issues. (See Doc. 79-7 at 3, 4). And

on the day of the accident, Szentadorjany conducted a “pre-trip inspection” as

                                            5
        Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 6 of 20




required under federal law. (See Doc. 70 ¶ 7). Szentadorjany did not notice “any

fraying or excess wear” on trailer #2908 during that inspection. (See Doc. 70 ¶ 8;

Doc. 77-6 at 1).

       Two days after the incident, a Northeast mechanic at the Americold facility

named Joseph Schirra repaired the trailer. (See Doc. 70 ¶ 24). Schirra’s work order

is dated February 6, 2017, and notes “left side door cable broken.” (See Doc. 79-14).

Lannak visited the shop that week and took photos of the cable. (See Lannak Dep.

109:18-110:10). However, he neglected to request that Northeast retain the cable.

(See id. at 274:6-16). Thus, when Schirra replaced the cable, he did not preserve it,

testifying that no one asked him to do so, and that replaced parts were generally put

“in a barrel for scrap.” (See Schirra Dep. 26:4-22, 30:23-31:2, 78:20-79:8).

Wakefern’s head of maintenance confirmed that saving replaced parts is “not a

standard practice.” (See Doc. 79-15, Turner Dep. 31:16-32:9). Wakefern does not

use a schedule to replace the cable in a particular amount of time. (See id. at 45:19-

46:5). Instead, cables are simply replaced if they snap, fray, or are otherwise

damaged. (See id.) The cable in question had been in use from 2011 when

Wakefern first took title to the trailer, until the day of Szentadorjany’s accident.

(See id. at 46:6-15).

       C.     Accident Theories & Expert Reports

       The parties dispute the manner in which Szentadorjany’s accident occurred,

and have submitted competing testimony and expert reports as part of the

summary judgment record. For his part, Szentadorjany testified that, when he

exited the trailer, he saw the left cable “just hanging” and therefore believes “it did

                                           6
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 7 of 20




not snap.” (See Szentadorjany Dep. 88:18-89:16). Rather, he testified that Lannak

informed him that the cotter key and clevis pin had somehow become dislodged,

causing the left cable to lose its tension. (See id. at 265:21-267:8). Lannak’s records

from around the incident, on the other hand, characterize the cable as “broken” or

“severed about 1 foot from the bottom.” (See Doc. 90-8 at 1, 2). But under oath,

Lannak stated that the left side “cotter pin was missing” and that “the clevis pin

was angled up.” (See Lannak Dep. 108:13-109:5, 126:12-128:5). Petrella submitted a

written statement saying that there was a “snapped door cable.” (See Doc. 90-11 at

1). He also testified at a hearing about Szentadorjany’s workers’ compensation

claim, stating, “I saw that the cable was snapped on the left side.” (See Doc. 77-4,

Petrella Test. 35:23-36:5). Szentadorjany’s employer opposed his workers’

compensation claim, believing the February 2017 incident was a “fraudulent, staged

event.” (See Doc. 66-2 ¶ 33; Doc. 70 ¶ 32).

      The Rule 56 record also contains competing expert reports. Szentadorjany

obtained a report from Albert L. de Richemond. (See Doc. 90-13). He concludes,

inter alia, that Szentadorjany could not have staged the incident and did not cause

his own injuries; that Wakefern or Northeast’s maintenance practices, or both, were

inadequate and caused Szentadorjany’s injuries; and that Whiting failed to

effectively warn Szentadorjany about door safety. (See id. at 35-37). Wakefern and

Whiting obtained an expert report from Timothy Joganich. (See Doc. 79-22).

Joganich concludes the “incident could not and did not occur in the manner that

[Szentadorjany] described in his sworn testimony,” opines that it had been staged,

and states that the door’s warnings were “appropriate” to warn Szentadorjany.

                                              7
          Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 8 of 20




(See id. at 21, 22). Wakefern, Whiting, and Northeast also received a report from

Michael S. Connelly, who opines that Wakefern and Northeast met the standard of

care for “trailer inspections and repair” under standards set by the Federal Motor

Carrier Safety Administration, and Ironclad and Szentadorjany are to blame for the

accident. (See Doc. 69-16 at 5-9).

      D.      Procedural History

      In October 2018, Szentadorjany filed a four-count complaint against

Wakefern, Whiting, and Wabash. The complaint alleges a negligence claim against

Wakefern, 3 and products-liability claims against Whiting and Wabash. Wakefern

crossclaims against Wabash and Whiting for contribution and indemnity. Wabash

reciprocally crossclaims against Whiting and Wakefern for contribution and

indemnity, and further asserts a contractual crossclaim against Whiting based on an

indemnification agreement. Whiting asserts a crossclaim against Wakefern for

contribution and indemnity.

      The original defendants also added parties via third- and fourth-party

pleading. Wakefern filed a third-party complaint against Northeast and Ironclad,

invoking indemnification clauses in agreements with those respective entities.

Whiting crossclaims against Northeast and Ironclad for contribution and indemnity.

Northeast, in turn, crossclaims against all defendants for contribution and

indemnity. Northeast also filed a fourth-party complaint against Lily, claiming Lily


      3
        Szentadorjany initially asserted a products-liability claim against Wakefern,
but he is no longer pursuing that claim. (See Doc. 79-3 at 2; see also Doc. 87 at 1
n.1).


                                          8
        Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 9 of 20




was responsible for, and negligent in, training Ironclad drivers. Lily never

answered Northeast’s complaint. Although various defendants added claims and

parties, Szentadorjany did not amend his complaint to assert claims against

Northeast, Ironclad, or Lily.

II.    Legal Standard

       Through summary adjudication, the court may dispose of those claims that

do not present a “genuine dispute as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. FED. R. CIV. P. 56(a). The burden of

proof tasks the non-moving party to come forth with “affirmative evidence, beyond

the allegations of the pleadings,” in support of its right to relief. Pappas v. City of

Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986). The court is to view the evidence “in the light most

favorable to the non-moving party and draw all reasonable inferences in that party’s

favor.” Thomas v. Cumberland County, 749 F.3d 217, 222 (3d Cir. 2014). This

evidence must be adequate, as a matter of law, to sustain a judgment in favor of the

non-moving party on the claims. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-

57 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89

(1986). Only if this threshold is met may the cause of action proceed. See Pappas,

331 F. Supp. 2d at 315.

III.   Discussion

       Wakefern, Whiting, and Wabash move for summary judgment regarding

Szentadorjany’s claims against them and any crossclaims against them. (See Doc.




                                            9
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 10 of 20




66 at 10; Doc. 70 at 10; Doc. 74 at 4-5). 4 Wabash also moves for partial summary

judgment on its contractual crossclaim against Whiting. (See Doc. 74 at 4-5). Lily,

asserting it has been improperly pled as third-party defendant Ironclad, moves for

summary judgment on all claims against it. (See Doc. 69). Northeast concurs with

Wakefern’s motion for summary judgment and moves for summary judgment on

Wakefern’s derivative third-party claim against it. (See Doc. 72).

      A.     Spoliation

      Wakefern, Whiting, and Wabash argue that Szentadorjany should be

sanctioned—through a grant of summary judgment in favor of defendants—for

spoliation of evidence because the door cable at issue was discarded. (See Doc. 66-1

at 10-15; Doc. 71 at 9-13; see also Doc. 75 at 2, 9 n.19). Spoliation occurs when a

party destroys, alters, fails to produce, or “fails to preserve evidence in instances

where litigation is pending or reasonably foreseeable.” Bull v. UPS, 665 F.3d 68, 73

(3d Cir. 2012) (citations omitted). To establish spoliation occurred, the party

seeking sanctions must show that (1) the ostensibly spoliated evidence was in the


      4
         Szentadorjany concurs in Wabash’s motion “as long as it does not affect
[his] claims against Whiting.” (See Doc. 74-1; Doc. 78 at 1). He also did not file an
opposition brief against Wabash. We are mindful that, when considering an
unopposed motion for summary judgment, the district court “still must find for
itself that there is no genuine dispute of material fact and that the movant deserves
judgment as a matter of law.” See United States v. Brace, 1 F.4th 137, 143 (3d Cir.
2021). After reviewing Wabash’s uncontested facts on this issue, (see Doc. 74-2 ¶¶ 1-
16), we agree that “no party contends that [Wabash’s] installation of the door system
was improper,” (see id. ¶ 5). Indeed, the expert report upon which Szentadorjany
bases much of his argument makes no mention of Wabash in its discussion or
opinion sections. (See Doc. 90-14 at 29-37). We will grant Wabash’s motion to the
extent it seeks summary judgment on Szentadorjany’s products-liability claim
against it.


                                           10
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 11 of 20




offending party’s control, (2) “the evidence is relevant to the claims or defenses in

the case,” (3) the party with control of the evidence actually suppressed or withheld

it, and (4) “the duty to preserve the evidence was reasonably foreseeable to th[at]

party.” Id. (citing Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 334 (3d Cir.

1995)). An unfavorable inference arises only when the spoliating party acted in bad

faith, not when evidence “has been lost or accidentally destroyed.” Id. at 79

(quoting Brewer, 72 F.3d at 334).

      In the matter sub judice, we need not move beyond the first element—no

evidence of record indicates that Szentadorjany was in control of the cable.

Wakefern owned the trailer at issue, which housed the cable. (See Doc. 70 ¶ 3).

Northeast controlled the repair process for Wakefern trailers and performed repairs

on trailer #2908. (See id. ¶ 4; Doc. 79-7). Furthermore, Wakefern’s head of

maintenance testified that “We normally don’t save parts that we replace. It’s not a

standard practice.” (See Turner Dep. 32:2-3). Szentadorjany informed Ironclad of

the accident as soon as it occurred, filled out an accident report, and then left the

facility. (See Szentadorjany Dep. 108:7-23, 260:22-261:15). Put simply, no facts

indicate Szentadorjany ever possessed or otherwise controlled the cable that was

eventually discarded. Cf. Bull, 665 F.3d at 73.

      Wakefern also argues that Szentadorany’s employer “had three full days to

take steps to preserve the cable and did nothing.” (See Doc. 71 at 10). To the extent

Lannak and Ironclad failed to timely notify Northeast that the cable might be

needed for future litigation, Wakefern presents no evidence that this failure

amounted to anything beyond negligence, or indeed, how Ironclad’s failure could be

                                           11
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 12 of 20




properly attributed to Szentadorjany. Contemporaneous reports and emails

between Lannak and his superiors indicate they disbelieved Szentadorjany’s

version of events soon after the accident occurred. (See Doc. 79-12 at 3; Doc. 90-8).

They sought to preserve the cable in anticipation of a workers’ compensation claim,

and simply were not successful in their endeavors. (See Doc. 79-12 at 3). We readily

conclude that Szentadorjany did not spoliate evidence, and summary judgment is

not warranted on this basis.

      B.     Wakefern’s & Whiting’s Motions

      Szentadorjany asserts one count of negligence against Wakefern, and one

count of “products liability” against Whiting. Wakefern and Whiting both move for

summary judgment on the issue of causation. As explained below, the same

causation standard applies to both claims; we therefore address Wakefern’s and

Whiting’s arguments together.

      A plaintiff asserting negligence in Pennsylvania “must show that the

defendant had a duty to conform to a certain standard of conduct, that the

defendant breached that duty, that such breach caused the injury in question, and

actual loss or damage.” See Berrier v. Simplicity Mfg., Inc., 563 F.3d 38, 61 (3d Cir.

2009) (quoting Phillips v. Cricket Lighters, 841 A.2d 1000, 1008 (Pa. 2003)). A

plaintiff raising a products-liability claim in Pennsylvania must prove, inter alia,

that the defect in a product caused his injury. See Phillips v. A-Best Prods. Co., 665

A.2d 1167, 1171 (Pa. 1995) (quoting Walton v. Avco Corp., 610 A.2d 454, 458 (Pa.

1992)). In either cause of action, a plaintiff must prove proximate cause. Proximate

cause exists when the defendant’s wrongful actions were a “substantial factor” in

                                          12
        Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 13 of 20




causing the plaintiff’s harm. Rost v. Ford Motor Co., 151 A.3d 1032, 1049 (Pa. 2016)

(citations omitted). Pennsylvania courts “consistently and without exception [have]

held that issues of causation are matters of fact for the jury to decide.” Id. (products

liability); see Hamil v. Bashline, 392 A.2d 1280, 1284-85 (Pa. 1978) (negligence); see

also Sikkelee v. Precision Airmotive Corp., 907 F.3d 701, 715 (3d Cir. 2018) (district

court should have allowed jury to decide causation on plaintiff’s negligence and

strict liability claims).

       Wakefern and Whiting argue that the existence of several theories leading to

Szentadorjany’s injuries means that the jury must speculate about proximate cause,

and therefore summary judgment is warranted. (See Doc. 71 at 5-9; Doc. 66-1 at 9-

10). These arguments are unpersuasive. Szentadorjany need only establish that

defendant’s actions were a “substantial factor” in bringing about his injury. See

Rost, 151 A.3d at 1049. He is not required to “exclude every possible explanation”

to establish proximate cause. See Jones v. Montefiore Hosp., 431 A.2d 920, 923 (Pa.

1981). Nor is he required, at this stage, to conclusively disprove defendants’

theories of the accident. Indeed, there are already three separate expert reports on

record, all of which purport to explain the events of February 4, 2017, with

reasonable degrees of professional certainty. (See Doc. 90-13 at 35; Doc. 69-16 at 2;

Doc. 79-2 at 21). We conclude that material factual disputes exist on the issue of

causation. Summary judgment is not warranted for Wakefern or Whiting.




                                           13
        Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 14 of 20




       C.        Lily’s Motion on Northeast’s Claims

       Lily avers it has been improperly pled as two separate parties—Ironclad and

Lily—and moves on behalf of both. (See Doc. 69). Lily seeks summary judgment on

the claims asserted by Northeast against Ironclad and Lily. (See Doc. 69-1 at 5). 5

       Northeast asserts two claims against Ironclad and Lily: a crossclaim against

Ironclad for contribution or indemnity, (see Doc. 38 at 9), and a fourth-party claim

against Lily for “negligence/contribution,” which avers Lily was responsible for

training Ironclad employees like Szentadorjany, (see Doc. 52 ¶ 12). Northeast

alleges Lily breached its duties by failing to adequately provide that training. (See

id. ¶¶ 14-18).

       Lily argues that any claims against it are precluded because Lily was

Szentadorjany’s employer, and the “exclusivity provision” of the Pennsylvania

Workers’ Compensation Act bars such claims. (See Doc. 69-1 at 20-22). The

relevant section of the Act provides:

                 (a) The liability of an employer under this act shall be
                     exclusive and in place of any and all other liability to
                     such employes . . .
                 (b) In the event injury or death to an employe is caused by
                     a third party, then such employe, his legal

       5
         Lily also argues that the opinion of Michael Connelly is inadmissible as a
“net opinion.” (See Doc. 69-1 at 14-17). The court has issued an order that motions
in limine to exclude expert testimony are not due until 30 days after resolution of
summary judgment motions. (See Doc. 81). Lily’s argument is therefore
premature. We note, however, that Lily invokes New Jersey evidentiary doctrine in
its briefing. See, e.g. Townsend v. Pierre, 110 A.3d 52, 62 (N.J. 2015) (noting that the
“net opinion” rule is derived from New Jersey Rules of Evidence). In federal court,
admissibility of expert testimony is governed by Federal Rule of Evidence 702. See
FED. R. EVID. 702; see also Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 588-
89 (1993).


                                             14
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 15 of 20




                representative, husband or wife, parents, dependents,
                next of kin, and anyone otherwise entitled to receive
                damages by reason thereof, may bring their action at
                law against such third party, but the employer, his
                insurance carrier, their servants and agents, employes,
                representatives acting on their behalf or at their
                request shall not be liable to a third party for damages,
                contribution, or indemnity in any action at law, or
                otherwise, unless liability for such damages,
                contributions or indemnity shall be expressly provided
                for in a written contract entered into by the party
                alleged to be liable prior to the date of the occurrence
                which gave rise to the action.

See 77 PA. STAT. AND CONS. STAT. ANN. § 481.

       Northeast opposes Lily’s motion, arguing that there is a genuine factual

dispute about who employed Szentadorjany at the time of the incident. (See Doc.

85 at 3-8). At this juncture, we agree. No answer to Northeast’s fourth-party

complaint was ever filed on the docket, by Lily or Ironclad. Nor did Lily file a

corporate disclosure statement pursuant to Federal Rule of Civil Procedure 7.1,

although all five other defendants did—including Ironclad. (See Docs. 2, 7, 13, 32,

47). Instead, Lily’s first filing is its instant motion for summary judgment. (See Doc.

69).

       Furthermore, as Northeast correctly points out, the record contains

inconsistent evidence about which entity employed Szentadorjany. For his part,

Szentadorjany believed that Ironclad was Lily’s “union shop.” (See Szentadorjany

Dep. 163:10-21). Lily’s corporate deponent stated that “Lily and Ironclad are

essentially the same” but have different Department of Transportation numbers.

(See Doc. 69-11, Crowley Dep. 28:9-21). Lily also provides a “payment history

report” for Szentadorjany’s workers’ compensation claim, listing “Lily

                                          15
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 16 of 20




Transportation Corp.” as the relevant employer. (See Doc. 69-13 at 2). Yet certain

paperwork in Szentadorjany’s file lists his employer as “Ironclad Logistics.” (See

Doc. 84-4 at 5-13, 44-46, 53-58, 92-95). Additionally, a workers’ compensation

hearing transcript lists “LTL, Incorporated AKA Iron Clad Logistics” as

Szentadorjany’s employer. (See Doc. 77-4 at 1). Lily provides no supplementary

documentation or explanation for “LTL, Incorporated,” nor does Lily provide any

corporate documentation for its relationship to Ironclad. Given the conflicting

evidence of record, we consider the identity of Szentadorjany’s employer to be a

material dispute of fact. As Lily’s preclusion argument assumes Lily was

Szentadorjany’s employer, we will deny this portion of Lily’s motion for summary

judgment.

      D.     Motions on Contractual Indemnity

      Three parties seek summary judgment on contractual indemnity claims.

Wabash seeks partial summary judgment on its crossclaim against Whiting. (See

Doc. 75 at 17-19). Lily seeks summary judgment on Wakefern’s third-party

complaint against Ironclad. (See Doc. 69-1 at 11-13). Northeast seeks summary

judgment on Wakefern’s third-party claim against it. (See Doc. 73 at 15-16). All

parties base their motions on contractual indemnification clauses and argue that

because the terms of these clauses are unambiguous, they are entitled to judgment

as a matter of law. We will deny these motions as premature.

      In Pennsylvania, “indemnity is a common law remedy which shifts the entire

loss from one who has been compelled, by reason of some legal obligation, to pay a

judgment occasioned by the initial negligence of another who should bear it.” See

                                         16
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 17 of 20




Willet v. Pa. Med. Catastrophe Loss Fund, 702 A.2d 850, 854 (Pa. 1997) (citing

Builder’s Supply Co. v. McCabe, 77 A.2d 368, 370 (Pa. 1951)). The right to indemnity

is contingent upon a judgment or settlement. See McClure v. Deerland Corp., 585

A.2d 19, 23 (Pa. Super. Ct. 1991). Thus, a party who seeks indemnification before

this contingency has been fulfilled has acted prematurely. See Oblon v. Ludlow-

Fourth Corp., 595 A.2d 62, 69 (Pa. Super. Ct. 1991); McClure, 585 A.2d at 22.

             1.     Wabash’s Crossclaim Against Whiting

      Wabash’s motion as to Whiting highlights a contract between the two parties

obligating Whiting to “indemnify, assume the defense of, and hold harmless”

Wabash in certain suits brought by third parties. (See Doc. 74-21 at 2-3). Wabash

concludes that “if Whiting is found liable to [Szentadorjany,] Wabash is entitled to

defense and indemnity by Whiting.” (See Doc. 75 at 19-20). Whiting opposes this

motion, arguing that Wabash’s motion is premature. (See Doc. 83-2 at 1-3). We

agree with Whiting. Wabash’s motion is clearly predicated on a finding of liability

against Whiting; its brief notes several times that Wabash is entitled to defense and

indemnity in the event that Whiting is found liable. (See Doc. 75 at 5, 7, 9, 21, 23, 24).

Whiting’s liability to Szentadorjany has not been adjudicated, and Wabash’s motion

is premature. See McClure, 585 A.2d at 22. We will deny this portion of Wabash’s

motion without prejudice to its right to reraise its motion at the appropriate time.

             2.     Wakefern’s Third-Party Claim Against Ironclad

      Wakefern’s third-party claim against Ironclad is predicated on a “carriage

transportation” contract between Ironclad and nonparty Americold “for the

provision of dedicated motor carrier services.” (See Doc. 69-8 at 2). Wakefern is

                                            17
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 18 of 20




named in that contract as a third-party client of Americold. (See id.) This contract

includes an agreement that Ironclad will “defend, indemnify[,] and hold Americold

and [Wakefern] harmless” from claims relating to Ironclad or its employees, unless

the claim is “attributable to the negligence or willful misconduct of Americold or

[Wakefern].” (See id. at 7).

      Lily, on behalf of Ironclad, argues that because the indemnification clause

specifically exempts suits arising from, inter alia, the “negligence” of Wakefern,

Wakefern cannot prevail on its claim. 6 (See Doc. 69-1 at 11-13). To the extent Lily

argues it cannot be required to indemnify Wakefern for Wakefern’s own negligence,

we agree—as does Wakefern. (See Doc. 69-5). The indemnification clause does not

require Ironclad to indemnify Wakefern in the event of Wakefern’s negligence vis-à-

vis Szentadorjany. Ironclad may, however, be held liable to indemnify Wakefern for

whatever portion of Szentadorjany’s injury is attributable to Ironclad’s actions or

omissions. (See Doc. 69-8 at 2). There are genuine disputes concerning causation

on the underlying negligence claim between Szentadorjany and Wakefern, and thus

genuine disputes as to whether and how apportionment of liability on the

indemnification agreement is appropriate, if at all. Lily’s motion is premature, see

McClure, 585 A.2d at 22, and we will deny Lily’s motion to the extent it seeks




      6
        Lily further argues that, assuming Lily’s negligence caused Szentadorjany’s
accident, nothing in the contract requires Lily “to defend or indemnify Wakefern
for injury to a Lily employee.” (See Doc. 69-1 at 13). As we have already discussed,
the identity of Szentadorjany’s employer is a disputed material fact, and Lily’s
argument on this basis also fails.


                                          18
       Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 19 of 20




dismissal of Wakefern’s third-party complaint without prejudice to its right to

reraise its motion at the appropriate time.

             3.     Wakefern’s Third-Party Claim Against Northeast

      Wakefern’s third-party complaint against Northeast is also predicated on a

contractual indemnification clause in a repair and maintenance agreement between

Wakefern and Northeast. (See Doc. 79-5). Northeast agreed to indemnify Wakefern

for “all losses” in connection with Northeast’s repair services, with an exception for

claims “caused by the proven negligence or willful misconduct of” Wakefern. (See

id. ¶ 10). Northeast seeks summary judgment as a third-party defendant, noting

that Szentadorjany never filed a claim against it, and arguing that any legal duty it

has to “repair, maintain and inspect is limited to the obligations under the contract

with Wakefern.” (See Doc. 73 at 15-16). 7 Much like the Wabash and Lily motions on

indemnification, Northeast’s motion is premature. See McClure, 585 A.2d at 22.

Wakefern’s claim against Northeast, which requests contribution and

indemnification, therefore survives because liability has not yet been decided

vis-à-vis Wakefern. We will deny Northeast’s motion without prejudice to its right

to reraise its motion at the appropriate time.




      7
         No other defendant opposed Northeast’s motion, but Szentadorjany filed an
answer to the statement of facts as well as a brief in opposition. (See Docs. 93, 94).
Northeast replied, arguing that Szentadorjany lacks standing to contest the motion
because he has no direct claim against Northeast. (See Doc. 96). Szentadorjany
expressly disclaims a theory of direct liability in his responsive brief and admits he
has no claim against Northeast. (See Doc. 94 at 7). Thus, the only theories of
liability against Northeast are through Wakefern’s third-party claim or through
other defendants’ crossclaims.

                                          19
         Case 3:18-cv-02215-CCC Document 98 Filed 08/20/21 Page 20 of 20




IV.   Conclusion

      We will grant in part and deny in part defendants’ motions (Docs. 66, 69, 70,

72, 74) for summary judgment. An appropriate order shall issue.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania


Dated:     August 20, 2021
